Exhibit 10.1


LOAN AGREEMENT

                  This Loan Agreement (“Agreement”) is made and entered into as
of December 19, 2007, by and between WACHOVIA BANK, NATIONAL ASSOCIATION
(“Bank”) and MTS MEDICATION TECHNOLOGIES, INC., a Delaware corporation
(“Borrower”).

                  Borrower requested Bank to provide Borrower with a reducing
revolving line of credit facility in the original principal amount of
$14,000,000.00, with availability being permanently reduced by in accordance
with the terms of the Note (hereinafter defined), and Bank agreed to provide the
Loan provided that Bank and Borrower enter into this Agreement.

                  Relying upon the representations, warranties, agreements, and
covenants herein contained, Bank is willing to make the Loan upon the terms and
subject to the conditions hereinbefore and hereinafter set forth:

  1. Representations and Warranties: Borrower represents and warrants that:


  a. Financial Condition:   All financial statements and all other information
heretofore furnished to Bank are true and correct in all material respects, and
fairly reflect the financial condition of Borrower as of the dates thereof,
subject, in the case of unaudited financial statements, to year-end audit
adjustments and the absence of footnotes. The financial statements disclose all
contingent liabilities of each and every type and nature of Borrower. The
financial condition as stated in the most recent financial statements has not
changed materially or adversely since the date of such financial statements.


  b. Capacity and Standing:   The execution of this Agreement and any and all
other Loan Documents, as that term is defined in the Promissory Note dated as of
even date herewith from Borrower in favor of Bank in the stated principal amount
of $14,000,000.00 (the “Note”) evidencing the Loan when executed, shall
constitute the valid and binding obligations of Borrower. Borrower is a duly
organized and existing corporation under the laws of the State of Delaware, is
duly qualified and in good standing in every other state in which the nature of
its business shall require such qualification (other than any state in which the
failure to be so qualified could not reasonably be expected to have a material
adverse effect on Borrower), and is duly authorized to make and perform its
obligations under the Loan Documents.


  c. Violation of Other Agreements:   The execution of the Loan Documents and
the performance by Borrower of its obligations thereunder, do not and will not
violate any provision of law, or any agreement, indenture, note or other
instrument binding upon Borrower or give cause for the acceleration of any
obligations of Borrower.


--------------------------------------------------------------------------------


  d. Asset Ownership:   Borrower has good title to all of the assets reflected
on its financial statements. All such assets are free and clear of mortgages,
security deeds, pledges, liens, charges, and all other encumbrances, except
Permitted Liens. “Permitted Liens” shall mean (a) security interests required by
the Loan Documents, (b) liens for taxes, assessments, and other governmental
charges or levies (other than liens imposed pursuant to the provisions of ERISA
(hereinafter defined) or any federal, state, or local statute, law, ordinance,
code, rule, regulation, order or decree relating to or imposing liability or
standards of conduct concerning any hazardous, toxic, or dangerous waste,
substance or material as now or at any time hereinafter in effect) not yet due
and payable or which are being appropriately contested in good faith or an
adequate reserve for the payment thereof is being maintained, (c) the claims of
materialmen, mechanics, carriers, warehousemen, processors, or landlords arising
out of the operation of law so long as the obligations secured thereby are not
past due or are being appropriately contested in good faith or an adequate
reserve for the payment thereof is being maintained, (d) liens consisting of
deposits or pledges made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, social security and similar laws,
(e) judgment and other similar non-tax liens arising in connection with court
proceedings but only if and for so long as (i) the execution or enforcement of
such liens is and continues to be effectively stayed and bonded on appeal, (ii)
the validity and for amount of the claims secured thereby are being
appropriately contested in good faith or an adequate reserve for the payment
thereof is being maintained, and (iii) such liens do not in the aggregate exceed
$100,000.00, and (f) liens securing indebtedness incurred solely for the purpose
of purchase money financing for the acquisition of equipment; provided, that
such lien does not secure more than the purchase price of such equipment and
does not encumber property other than the purchased equipment.


  e. Discharge of Liens and Taxes:   Borrower has duly filed all tax returns
required to be filed by it and has paid and discharged all taxes and assessments
payable which have become due except to the extent that: (i) such items are
being appropriately contested in good faith and an adequate reserve for the
payment thereof is being maintained; and (ii) such items are not yet delinquent.


  f. Regulation U:   None of the proceeds of the Loan shall be used directly or
indirectly for the purpose of purchasing or carrying any stock in violation of
any of the provisions of Regulation U of the Board of Governors of the Federal
Reserve System.


  g. ERISA:   Each employee benefit plan, as defined in the Employee Retirement
Income Security Act of 1974 (“ERISA”), maintained by Borrower, if any, meets, as
of the date hereof, the minimum funding standards of Section 302 of ERISA, all
applicable material requirements of ERISA and of the Internal Revenue Code of
1986, as amended, and no “Reportable Event” (as defined by ERISA) has occurred
with respect to any such plan.


  2. Affirmative Covenants:  Unless Bank shall otherwise consent in writing,
Borrower covenants and agrees that from the date hereof and until satisfaction
in full of each and every one of its obligations under the Loan Documents, that
it shall:


  a. Deposit Relationship:   Establish and maintain its primary depository and
cash management deposit account with Bank.


  b. Business Continuity:   Conduct its business in substantially the same
manner and in substantially the same lines of business as such business is now
and has heretofore been carried on and conducted.


2

--------------------------------------------------------------------------------


  c. Regulations and Properties:   Materially comply with all applicable
statutes, laws and regulations, maintain its existence in good standing and
maintain, preserve and keep its properties and assets in good repair, working
order and condition.


  d. Access to Books and Records:   After reasonable notice by Bank, allow Bank,
or its agents, during normal business hours, to have access to books, records
and such other documents as Bank shall reasonably require, and allow Bank to
make copies thereof at Bank’s expense.


  e. Compliance with Other Agreements: Comply with all covenants, terms and
conditions contained in the Loan Documents (subject to applicable cure periods).


  3. Negative Covenants:   Unless Bank shall otherwise consent in writing,
Borrower covenants and agrees that from the date hereof and until satisfaction
in full of each and every one of its obligations under the Loan Documents, that
it shall not:


  a. Fiscal Year End:   Change its fiscal year end.


  b. Encumbrances:   Create, assume, or permit to exist any mortgage, security
deed, deed of trust, pledge, lien, charge or other encumbrance on any of its
assets other than Permitted Liens.


  4. Financial Covenants:   Unless Bank shall otherwise consent in writing,
Borrower covenants and agrees that from the date hereof until satisfaction in
full of each and every one of its obligations under the Loan Documents, it shall
at all times comply with the following:


  a. Annual Financial Statements:   Deliver to Bank annual audited financial
statements within 90 days after the close of each fiscal year, reflecting its
operations during such fiscal year, including, without limitation, a balance
sheet, profit and loss statement and statement of cash flows, with supporting
schedules and in reasonable detail, prepared in conformity with generally
accepted accounting principles, applied on a basis consistent with that of the
preceding year. All such statements shall be audited by an independent certified
public accountant reasonably acceptable to Bank. The opinion of such independent
certified public accountant shall not be acceptable to Bank if qualified due to
any limitations in scope imposed by Borrower or any other person or entity. Any
other qualification of the opinion by the accountant shall render the
acceptability of the financial statements subject to Bank’s approval. Said
statements shall also be accompanied by a copy of the accountant’s letter to the
management of Borrower if available at such time or, if not, such letter shall
be delivered to Bank promptly after receipt thereof.


  b. Quarterly Financial Statements:   Deliver to Bank financial statements
within 45 days after the close of each fiscal quarter, reflecting its operations
during such fiscal quarter, including, without limitation, a balance sheet,
profit and loss statement and statement of cash flows, with supporting schedules
and in reasonable detail, prepared substantially in conformity with generally
accepted accounting principles, applied on a basis consistent with that of the
preceding year, and subject to year-end audit adjustments and the absence of
footnotes. Together with said quarterly financial statements, Borrower shall
deliver to Bank an update statement as to any customer locations where any
Collateral, as that term is defined in the Security Agreement between Bank and
Borrower dated as of even date herewith (the “Security Agreement”), subject to
the terms and conditions of the Security Agreement is located.


3

--------------------------------------------------------------------------------


  c. Debt Service Coverage Ratio:   Maintain a Debt Service Coverage Ratio of
not less than 2.25 to 1.0, measured at the end of each fiscal year. “Debt
Service Coverage Ratio” shall mean (a) the sum of earnings before interest,
taxes, depreciation and amortization divided by (b) the sum of current
maturities of long-term debt and capital lease obligations plus interest
expenses.


  d. Funded Debt to EBITDA:   Maintain a Funded Debt to EBITDA Ratio of not more
than 2.00 to 1.00. This covenant shall be calculated quarterly, on a rolling
four quarters basis beginning December 31, 2007. “Funded Debt to EBITDA Ratio”
shall mean the sum of all Funded Debt divided by the sum of earning before
interest, taxes, depreciation and amortization. “Funded Debt” shall mean, as
applied to any person or entity, the sum of all indebtedness for borrowed money,
(including, without limitation, capital lease and synthetic lease obligations,
subordinated debt (including debt subordinated to the Bank), and unreimbursed
drawing under letters of credit), or any other monetary obligation evidenced by
a note, bond, debenture or other agreement or similar instrument of that person
or entity.


  e. Total Liabilities to Tangible Net Worth:   Maintain a ratio of Total
Liabilities to Tangible Net Worth of not more that 2.90 to 1.00 from the date of
closing to March 30, 2009; beginning March 31, 2009 to March 30, 2010, said
ratio shall not exceed 2.50 to 1.00; and beginning March 31, 2010 and at all
times thereafter, said ratio shall not exceed 2.00 to 1.00. “Total Liabilities”
shall mean all liabilities of Borrower, including capitalized leases and all
reserves for deferred taxes and other deferred sums appearing on the liabilities
side of a balance sheet of Borrower, in accordance with generally accepted
account principals applied on a consistent basis. “Tangible Net Worth” shall
mean total assets minus Total Liabilities. For purposes of this computation, the
aggregate amount of any intangible assets of Borrower including without
limitation, goodwill, franchises, licenses, patents, trademarks, trade names and
brand names shall be subtracted from total assets. This covenant shall be
calculated quarterly beginning December 31, 2007.


  5. Conditions Precedent:   The obligations of Bank to make the Loan and
advances pursuant to the Note are subject to the following conditions precedent:


  a. Resolution:   Certified copies of resolutions of Borrowerauthorizing the
execution, delivery and performance of the Loan Documents.


  b. Charter Documents:   Receipt of a copy of the organizational documents of
Borrower.


  c. Additional Documents:   Receipt by Bank of such additional supporting
documents as Bank or its counsel may reasonably request.


4

--------------------------------------------------------------------------------


  d. Non-Default:   Borrower shall be in compliance with the Loan Documents, and
no event of default as specified in the Loan Documents or any event which upon
notice or lapse of time or both would constitute such an event of default shall
have occurred and be continuing at the time of such borrowing.


  6. Security:   The obligations of Borrower pursuant to the Loan Documents are
secured by the assets described in the Security Agreement dated as of even date
herewith.


  7. Events of Default: The occurrence of any Default (as defined in the Note or
the Security Agreement dated as of the date hereof between Borrower and Bank)
shall constitute an event of default hereunder.


    Notwithstanding anything contained herein or in any of the other Loan
Documents to the contrary, Borrower shall be entitled to a thirty day period
from the date of written notice from Bank to Borrower to cure any “Non-Monetary
Default” as that term is defined provided that such Non-Monetary Default is not
the result of the intentional action or inaction or gross negligence of Borrower
(in which event no notice is required from Bank and no cure period is
applicable).


    “Non-Monetary Default” shall mean a failure by Borrower to duly keep,
perform and observe, any covenant, condition or agreement set forth in any of
the Loan Documents other than an obligation to pay a sum of money.


  8. Remedies Upon Default: In the event of the occurrence of any Events of
Default, then Bank may at any time thereafter, at its option, shall have all the
remedies afforded to it pursuant to the Note and all of the other Loan
Documents.


  9. Miscellaneous Provisions:


  a. Indirect Means:   Any act which Borrower is prohibited from doing shall not
be done indirectly through a subsidiary or by any other indirect means.


  b. Non-Impairment:   If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained in
the Loan Documents, shall not in any way be affected or impaired thereby and the
Loan Documents shall otherwise remain in full force and effect.


  c. Applicable Law: The Loan Documents shall be construed in accordance with
and governed by the laws of the State of Florida.


  d. Waiver: Neither the failure nor any delay on the part of Bank in exercising
any right, power, or privilege granted pursuant to the Loan Documents, shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise or the exercise of any other right, power
or privilege.


5

--------------------------------------------------------------------------------


  e. Modification:   No modification, amendment, or waiver of any provision of
the Loan Documents shall be effective unless in writing and signed by Bank, it
being acknowledged by the parties hereto that all terms, conditions and
covenants therein and herein contained are deemed to be material and relied upon
by Bank.


  f. Stamps and Fees: Borrower shall pay all federal or state stamps or taxes,
or other fees and charges, if any, payable or determined to be payable by reason
of the execution, delivery or issuance of the Loan Documents; whether they be
payable upon execution or recurring from time to time, and Borrower agrees to
indemnify and hold Bank harmless against any and all liability in respect
therefor.


  g. Attorney’s Fees: In connection with any litigation or arbitration
pertaining to this Agreement the prevailing party shall be entitled to recover
from the non-prevailing party all of the prevailing party’s reasonable fees and
costs, including without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses actually incurred, whether incurred
without the commencement of a suit, in any suit, arbitration, or administrative
proceeding, or in any appellate or bankruptcy proceeding.


  h. Interest: Notwithstanding anything contained in the Loan Documents to the
contrary, if for any reason the effective rate of interest on any advances shall
exceed the maximum lawful rate of interest, the effective rate of interest shall
be deemed reduced to and shall be such maximum lawful rate, and any sums of
interest which have been collected in excess of such maximum lawful rate shall
be applied by Bank as a credit against the unpaid principal amount due
thereunder.


  i. Assignment: This Agreement shall be binding upon the parties and their
respective successors and assigns however, nothing contained herein shall be
construed as allowing Borrower the right to assign its obligations under the
Loan Documents. Bank’s interest in the Loan Documents, the Loan, and its rights
hereunder are freely assignable, in whole or in part.


  j. Notices. Any notices or other communications required or permitted to be
given hereunder must be given as set forth in the Note.


                 BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT AND ANY AGREEMENT TO BE EXECUTED IN CONJUNCTION HEREWITH OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR
ACTION OF EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK’S
ACCEPTANCE OF THIS AGREEMENT FROM Borrower.

6

--------------------------------------------------------------------------------


                 Borrower and Bank agree that they shall not have a remedy of
punitive or exemplary damages against the other and hereby waive any right or
claim to punitive or exemplary damages they have now or which may arise in the
future.

                 IN WITNESS WHEREOF, the parties have caused this Agreement to
be duly executed all as of the day and year first above written.

WACHOVIA BANK, NATIONAL ASSOCIATION   MTS MEDICATION TECHNOLOGIES, INC.,     A
Delaware Corporation       By:  ____________________________________  
By:  _____________________________________         Mark Dawson,
       As a Senior Vice President           Michael P. Conroy,
        As its Chief Financial Officer


7